[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Disciplinary Counsel v. Repp, Slip Opinion No. 2021-Ohio-3923.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.


                         SLIP OPINION NO. 2021-OHIO-3923
                          DISCIPLINARY COUNSEL v. REPP.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
         may be cited as Disciplinary Counsel v. Repp, Slip Opinion No.
                                   2021-Ohio-3923.]
Attorneys—Misconduct—Violations of the Rules of Professional Conduct and the
        Code of Judicial Conduct—One-year suspension from the practice of law
        and from judicial office without pay.
    (No. 2021-0757—Submitted July 13, 2021—Decided November 9, 2021.)
           ON CERTIFIED REPORT by the Board of Professional Conduct
                        of the Supreme Court, No. 2020-070.
                                 __________________
        Per Curiam.
        {¶ 1} Respondent, Judge Mark Edward Repp, of Tiffin, Ohio, Attorney
Registration No. 0058853, was admitted to the practice of law in Ohio in 1992. He
was first elected judge of the Tiffin Municipal Court in Seneca County in 2002. In
2013, the Tiffin Municipal Court was combined with the Fostoria Municipal Court
                              SUPREME COURT OF OHIO




to create the Tiffin-Fostoria Municipal Court. Repp has served as the sole judge of
that court since that time.
       {¶ 2} In a December 2020 complaint, relator, disciplinary counsel, alleged
that Repp committed four ethical violations arising from (1) his undignified,
improper, and discourteous demeanor toward a criminal defendant and the
defendant’s girlfriend in his courtroom, (2) his decision to order the defendant’s
girlfriend, who was quietly observing the proceedings in his courtroom, to submit
to a drug test, and (3) his order finding her in direct contempt of court and
sentencing her to ten days in jail for her refusal to submit to a drug test.
       {¶ 3} The parties submitted comprehensive stipulations of fact and
misconduct and 45 stipulated exhibits. After a hearing, a three-member panel of
the Board of Professional Conduct found that Repp had committed the charged
misconduct and recommended that he be suspended from the practice of law for
one year, with six months of the suspension stayed on the condition that he engage
in no further misconduct. The board adopted the findings of fact and conclusions
of law of the hearing panel but recommended that Repp be suspended from the
practice of law for one year with no stay of the suspension, that he be immediately
suspended from judicial office without pay for the duration of his disciplinary
suspension, and that he be ordered to pay the costs of these proceedings. The parties
jointly waived their right to object to the board’s report.
       {¶ 4} Based on our review of the record, we adopt the board’s findings of
misconduct and recommended sanction.
                                     Misconduct
       {¶ 5} On March 11, 2020, A.O. left her two young daughters in the car with
their grandmother and entered Repp’s courtroom to observe the arraignment and
probation-violation hearing of the girls’ father, T.D. T.D. had been arrested the
previous day on a bench warrant for violating the terms of his probation by failing
to appear at a county drug-court program, called Participating in Victory of




                                           2
                                January Term, 2021




Transition (“PIVOT”). He was also charged with several other offenses, including
driving under suspension. A.O. sat in the back row of Repp’s courtroom and waited
quietly for T.D.’s case to be called.
       {¶ 6} Repp addressed A.O. from the bench on several occasions, and the
video recording of the proceedings does not show that A.O. brought any attention
to herself. During the proceedings in an unrelated case, Repp stated, “Going to be
lots of drug tests today. Is that [T.D.’s] girlfriend back there? I don’t know. I
thought maybe it was.” After the defendant in that case stated that he did not
believe in using drugs, Repp stated, “That’s good. I wish all of us could say that.
Right, [A.O.]?” A.O. did not respond to Repp’s comments.
       {¶ 7} Before calling the next case, Repp stated, “Oh, before we get started,
I think [A.O.’s] under the influence. I want her drug tested.” A.O. did not have a
case pending before Repp at that time, was not on probation, and had never been
charged with or convicted of a drug-related offense. Moreover, she had made no
disturbance in the courtroom.
       {¶ 8} The bailiff directed A.O. to follow him out of the courtroom to the
probation department so that the drug test could be administered. A.O. complied,
and while she waited to be tested, she texted T.D.’s mother, who was still watching
A.O.’s daughters.     She told T.D.’s mother that she was afraid to leave the
courthouse because she thought that Repp would issue a warrant for her arrest. She
also texted her sister and asked her to come get her daughters because T.D.’s mother
had to go to work.
       {¶ 9} When A.O.’s sister arrived at the probation office, the probation
officer told her that A.O. could not leave the courthouse until she took a drug test.
And when A.O. requested a lawyer, she was told that she was not eligible for court-
appointed counsel because she had not been charged with a crime. When A.O. said
that she would not take a drug test, the probation officer stated that A.O. would go
back in front of Repp after he was done with lunch.




                                         3
                              SUPREME COURT OF OHIO




       {¶ 10} Approximately ten minutes after A.O. had left the courtroom, Repp
called T.D.’s case. T.D. appeared by video from the Seneca County jail. Repp
greeted him by stating, “Hold it. Hold it. Who’s that vision? That vision of a man
I haven’t seen in so long? Ho, just getting by, doing his own thing. Holy Smokes.
How you doing. [T.D.]? How you been?” T.D. replied, “You know, not too bad.
Just going to work, coming home, going to work, coming home and slipped up and
got caught, you know.” Repp responded, “Slipped up and got caught. Yeah, baby.
Slipped up and got caught.”
       {¶ 11} The prosecutor recited the charges and T.D. entered a no-contest
plea. After accepting T.D.’s plea, Repp stated that he had been looking for T.D. in
the PIVOT program and then asked T.D. whether he or A.O. had recently
overdosed. At the time, Repp did not possess any verified evidence that T.D. or
A.O. had recently overdosed. After reading the police report, which indicated that
A.O. was in the car with T.D. at the time of his arrest, Repp stated, “Wow. [A.O.’s]
down here. She’s probably going to go to jail too. Who’s watching the kids?
[T.D.]?” When T.D. stated that his dad was probably taking care of the children,
Repp laughed and said, “Your dad. I heard your dad went to jail for you, too; is
that right?” T.D. replied that he was not sure, and Repp said, “Yes, he did,”
although he had no verified evidence to support that statement.
       {¶ 12} Repp sentenced T.D. to a 180-day jail term for one case, and a 30-
day jail term for a second case.      Repp ordered the jail terms to be served
concurrently. The prosecutor recommended an additional 150-day jail sentence for
T.D.’s probation violations. When T.D. asked whether the 150-day jail term would
be concurrent with his 180-day jail term, Repp replied, “Uh, what do you think,
[T.D.]? Am I giving two for one today? I don’t think so. I hate to saddle the
Seneca County Jail with you, but, [T.D.], you’ve been so, you know, defiant about
this and haven’t followed through with a thing. I’m trying to help you out. I know




                                         4
                               January Term, 2021




you overdosed since then. I’m giving you the 150 days. That’s consecutive * * *
not concurrent. Good luck.”
       {¶ 13} After lunch, the probation officer took A.O. back into the courtroom
and informed Repp that A.O. had refused to take a drug test. When Repp asked
why, A.O. stated that she did not want to take the test, because she did not think
she had done anything to be in trouble. Repp stated, “Okay. Well, you come into
my courtroom, I think you’re high, you’re in trouble.” A.O. replied, “Okay. I’m
not, though.” Repp then asked A.O. whether she wanted to take the drug test, and
when she stated that she did not, he said: “Can I have a journal entry. We’re going
to hold you in contempt. I’m going to submit and commit you for ten days. When
you decide you want to take a test, then I’ll, then we’ll talk about this again. All
right?” A.O. replied, “Okay.” Repp stated, “Is there anything else? Remand to
custody. You have the keys, [A.O.]”
       {¶ 14} Repp issued a judgment entry finding A.O. in direct contempt of
court and sentencing her to the Seneca County jail for ten days or until she
submitted to a drug test. That entry, however, did not specify the conduct that led
to his finding her in contempt. A.O. was immediately remanded to the custody of
the Seneca County sheriff, handcuffed, and transported to the county jail.
       {¶ 15} At the jail, A.O. experienced several indignities. She was required
to take a pregnancy test and undergo two full-body scans. The female officer who
conducted the scans allegedly detected anomalies that she believed could have been
contraband inside A.O.’s body. A more senior officer, who was a male, was called
to review A.O.’s body scan. Although the female officer attempted to cover A.O.’s
breast and genital areas on the screen while the male officer reviewed the scan, the
male officer told the female officer that that was unnecessary, and then the male
officer asked A.O. whether she had pierced nipples. A.O. did not respond. She
was then handcuffed and transported to Tiffin Mercy Hospital where she was
required to submit to a second pregnancy test and either a CT scan or an MRI scan.




                                         5
                             SUPREME COURT OF OHIO




No contraband was found, and she was returned to the jail. The parties stipulated
that if A.O. had testified at Repp’s disciplinary hearing, she would have stated that
all these events made her feel uncomfortable.
        {¶ 16} After A.O. returned to the jail, she and T.D. saw each other in
passing. A few hours later, A.O. became scared and worried about her children and
told a correctional officer that she was willing to take the drug test because she
wanted to go home. The officer replied that A.O. was not allowed to take the test
and that she already “had her chance.” Repp stipulated that if A.O. had been called
to testify at his disciplinary hearing, she would have stated that she became even
more upset after speaking to the correctional officer, believing that she may have
to spend ten days in jail.
        {¶ 17} On the evening of her arrest, A.O. retained attorney Dean Henry to
represent her. The next morning, Henry filed a notice of appeal and a motion
requesting that A.O.’s sentence be stayed pending the outcome of her appeal in the
Tiffin-Fostoria Municipal Court. He also filed a petition for a writ of habeas corpus
with the Seneca County Court of Common Pleas—though for reasons not explained
in the record, the petition was never docketed.
        {¶ 18} Repp set a hearing on A.O.’s motion requesting that her sentence be
stayed for later that same day. Before that hearing, Repp met in his chambers with
Henry, Seneca County Prosecuting Attorney Derek DeVine, and Seneca County
Common Pleas Court Judge Michael Kelbley. DeVine stated that he was unaware
of any legal authority allowing a judge to hold a spectator in contempt for refusing
to take a drug test. Repp offered no legal authority to support his conduct in finding
A.O. in contempt of court but maintained that he had a right to control his
courtroom.
        {¶ 19} Later that day, during the hearing on A.O.’s motion, DeVine moved
to vacate Repp’s contempt finding on the grounds that (1) it was not supported by
law and (2) it violated the United States and Ohio Constitutions. Henry concurred.




                                          6
                                January Term, 2021




Repp agreed to vacate his contempt finding on the condition that A.O. agree to
submit to a drug-treatment assessment; however, he no longer had jurisdiction due
the pendency of A.O.’s appeal. See In re S.J., 106 Ohio St.3d 11, 2005-Ohio-3215,
829 N.E.2d 1207, ¶ 9 (once an appeal is perfected, the trial court “retains
jurisdiction over issues not inconsistent with the appellate court’s jurisdiction to
reverse, modify, or affirm the judgment appealed from”). After that hearing, A.O.
was released from jail.
       {¶ 20} On September 21, 2020, the Third District Court of Appeals reversed
Repp’s judgment finding A.O. in contempt and remanded the cause. The court of
appeals found the record to be “devoid of any specific observations or findings by
[Repp] of [A.O.’s] conduct in the courtroom supporting his stated belief that she
was under the influence while observing court proceedings.” State v. [A.O.], 3d
Dist. Seneca No. 13-20-05, 2020-Ohio-4514, ¶ 29. The court of appeals further
found that Repp “was without the authority compel A.O. to submit to a drug test”
and that his “command compelling her to submit to a drug test was improper.” Id.
The court of appeals therefore concluded that Repp’s finding that A.O. was in direct
contempt of court “was without cause and constituted an invalid exercise of his
contempt power under R.C. 2705.02(A).” Id. On remand, Repp dismissed the case.
       {¶ 21} Based upon these facts, the parties stipulated and the board found
that Repp’s conduct violated Prof.Cond.R. 8.4(d) (prohibiting a lawyer from
engaging in conduct that is prejudicial to the administration of justice) and
Jud.Cond.R. 1.2 (requiring a judge to act at all times in a manner that promotes
public confidence in the independence, integrity, and impartiality of the judiciary),
2.2 (requiring a judge to uphold and apply the law and to perform all duties of
judicial office fairly and impartially), and 2.8(B) (requiring a judge to be patient,
dignified, and courteous to litigants, jurors, witnesses, lawyers, and others with
whom the judge deals in an official capacity).        We adopt these findings of
misconduct.




                                         7
                            SUPREME COURT OF OHIO




                                     Sanction
       {¶ 22} When imposing sanctions for attorney misconduct, we consider all
relevant factors, including the ethical duties that the attorney violated, the
aggravating and mitigating factors listed in Gov.Bar R. V(13), and the sanctions
imposed in similar cases.
       {¶ 23} The board found that three aggravating factors were present—Repp
acted with a selfish or dishonest motive, he committed multiple offenses, and he
caused harm to two vulnerable victims. See Gov.Bar R. V(13)(B)(2), (4), and (8).
The board specifically rejected Repp’s testimony that his misconduct was
motivated by a desire to help A.O. Instead, it found that the audio and video
recordings of Repp’s in-court statements to A.O. and T.D. exhibited arrogance and
a desire to prove that his suspicions about A.O.’s impairment were accurate and
consistent with unsubstantiated rumors that he had heard about her and T.D.’s past
drug use. In addition, the board found that Repp’s hearing testimony demonstrated
that he was very frustrated with T.D. and that he had channeled that frustration
toward A.O.
       {¶ 24} As for mitigating factors, the board found that Repp did not have a
prior disciplinary record and that he had made full and free disclosure to the board
and had exhibited a cooperative attitude toward the disciplinary proceedings. See
Gov.Bar R. V(13)(C)(1) and (4). It also attributed some mitigating effect to six
letters (two from attorneys, one from a former justice of this court, and three from
community members) attesting to Repp’s good character and reputation. Most of
the authors praised Repp’s involvement in PIVOT; however, it does not appear that
the authors were informed of the nature of Repp’s professional misconduct. See
Gov.Bar R. V(13)(C)(5).
       {¶ 25} In determining the appropriate sanction for Repp’s misconduct, the
board found that Disciplinary Counsel v. Bachman, 163 Ohio St.3d 195, 2020-
Ohio-6732, 168 N.E.3d 1178, was most instructive.




                                         8
                                January Term, 2021




       {¶ 26} Bachman, who was the chief magistrate of the Hamilton County
Court of Common Pleas, General Division, stopped a hearing and left the bench to
locate a woman whose momentary scream in the hallway was audible in his
courtroom. Bachman caught up with the woman, escorted her to his courtroom,
summarily held her in direct contempt of court, and sentenced her to three days in
jail. When she objected to his actions, he increased the sanction to ten days.
Consistent with the parties’ stipulations, we found that Bachman violated
Jud.Cond.R. 1.2, 2.2, and 2.8(B).
       {¶ 27} We adopted four of the mitigating factors that had been stipulated to
by the parties, finding that Bachman had no prior discipline, made full and free
disclosure to the board and exhibited a cooperative attitude toward the disciplinary
proceedings, presented evidence of his good character and reputation, and had other
sanctions imposed for his conduct—namely the loss of his employment. As in this
case, in Bachman, we rejected the parties’ stipulation that the judge had acted
without a selfish or dishonest motive and instead found that the judge acted with a
selfish or dishonest motive and considered that as an aggravating factor. In addition
to the parties’ stipulation that Bachman had caused harm to a vulnerable victim, we
also found that his failure to acknowledge the wrongful nature of his misconduct
constituted a third aggravating factor.
       {¶ 28} In Bachman, we noted that judicial officers have the inherent
authority to summarily punish a person for direct contempt to secure the effective
administration of justice and the dignity of the court, see id., 163 Ohio St.3d 195,
2020-Ohio-6732, 168 N.E.3d 1178, at ¶ 23, citing Denovchek v. Trumbull Cty. Bd.
of Commrs., 36 Ohio St.3d 14, 15, 520 N.E.2d 1362 (1988). We also acknowledged
that R.C. 2705.01 permits a judicial officer to summarily punish misbehavior in or
near the courtroom that “ ‘obstruct[s] the administration of justice.’ ” Id., quoting
R.C. 2705.01. But we found that the scream outside Bachman’s courtroom could
be characterized only “as a distraction at best or a momentary interruption to the




                                          9
                             SUPREME COURT OF OHIO




proceedings at worst” and that the only conduct that rose to the level of obstructing
the administration of justice that day was Bachman’s. Id. We emphasized that “the
power to punish for contempt is properly used to secure the dignity of the courts,
not to demean and intimidate people,” and that abusing that power serves to cast
doubt on the judicial officer’s impartiality and to weaken public perception of the
integrity of the judiciary. Id. at ¶ 25, citing Disciplinary Counsel v. Cox, 113 Ohio
St.3d 48, 2007-Ohio-979, 862 N.E.2d 514, ¶ 41; and Disciplinary Counsel v. Karto,
94 Ohio St.3d 109, 114, 760 N.E.2d 412 (2002).
       {¶ 29} Recognizing that an abuse of judicial power that deprives a person
of his or her liberty is a significant violation of the public trust, we rejected the
board’s recommendation of a fully stayed six-month suspension and suspended
Bachman from the practice of law for six months “to make crystal clear to the public
that this type of judicial misconduct will not be tolerated.” Id. at ¶ 33, 36.
       {¶ 30} In this case, the board found that in contrast to the victim in
Bachman, who briefly interrupted a court proceeding, A.O. did absolutely nothing
to justify Repp’s attention in the courtroom—let alone his order that she be drug
tested. In addition to violating Jud.Cond.R. 1.2, 2.2, and 2.8(B), as Bachman did,
Repp has admitted that his conduct violated Prof.Cond.R. 8.4(d).                 Repp’s
undignified, improper, and discourteous demeanor had been directed at two
victims—A.O. and T.D—as opposed to Bachman’s single victim. In addition, A.O.
suffered great personal indignities and emotional distress as the result of the
security and medical screenings she had to endure during her incarceration, on top
of the anxiety regarding the care and well-being of her two young children.
Furthermore, Bachman had a significant mitigating factor that was not present in
this case—namely that Bachman had other sanctions imposed for his misconduct
by virtue of the loss of his employment.
       {¶ 31} In contrast to the judge in Bachman, 163 Ohio St.3d 195, 2020-Ohio-
6732, 168 N.E.3d 1178, Repp acknowledged the wrongful nature of his




                                           10
                                January Term, 2021




misconduct. But the board noted that his expressions of remorse and acceptance of
responsibility were tempered by other statements that he made to the board and by
his overall demeanor. Specifically, the board noted that at one point during his
testimony, Repp stated that he had “tried” to accept responsibility for his
misconduct—which suggested that he had not completely done so. Therefore, the
board did not give this distinction from Bachman much weight.
       {¶ 32} On these facts, the board determined that Repp’s conduct was
substantially more egregious than the conduct at issue in Bachman and recommends
that Repp be suspended from the practice of law for one year with no stay. We
agree with the board’s assessment and conclude that a one-year suspension with no
stay will best protect the public and send a strong message to the judiciary that this
type of judicial misconduct will not be tolerated.
                                    Conclusion
       {¶ 33} Accordingly, Mark Edward Repp is suspended from the practice of
law in Ohio for one year. Pursuant to Gov.Jud.R. III(7)(A), he is immediately
suspended from judicial office without pay for the duration of his disciplinary
suspension. Costs are taxed to Repp.
                                                              Judgment accordingly.
       O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
                               _________________
       Joseph M. Caligiuri, Disciplinary Counsel, and Karen H. Osmond and
Audrey E. Varwig, Assistant Disciplinary Counsel, for relator.
       Montgomery Jonson, L.L.P., George D. Jonson, and Lisa M. Zaring, for
respondent.
                               _________________




                                         11